internal_revenue_service national_office technical_advice_memorandum olt index number control number tam-112798-97 district_director taxpayer's name taxpayer's address taxpayer's identification_number year involved date of conference legend year state a area statute association year fund u i n department tam-112798-97 s e i cc t h trust company month year o l n r i t t a t r i e h t t e t e l i issues is fund an integral part of state a for federal_income_tax purposes if fund is not an integral part of state a is fund's income excludable from gross_income under sec_115 internal_revenue_code of the conclusions fund is not an integral part of state a fund's income is not excludable from gross_income under sec_115 tam-112798-97 facts in year the state a legislature enacted statute which created association to provide windstorm and hail damage insurance for area every insurer authorized to sell property insurance in state a is required to be a member of association and to share in association’s gains and losses to the extent of its share of business written in state a in the preceding year department and are responsible for maintaining regulatory oversight of association including periodic examinations of the accounts books_and_records of association under certain circumstances described below loss payments by members of association can give rise to state a premium tax_credits in year the state a legislature amended statute to provide that association either establish a reinsurance program or enter into a contract with department to create fund pursuant to this mandate association and department created fund is separate and distinct fund outside the state a treasury to protect policyholders of association and to reduce the potential for payments by members of association in the event of losses fund is not subject_to state a appropriation and budget rules fund which is not incorporated under state a law a pursuant to the amended statute association entered into an agreement agreement with department under which association members annually relinquish their net equity in association in general the members’ net equity is the excess of all premiums and other revenue of association over its incurred losses and operating_expenses is responsible for ensuring that all funds received from association are deposited in fund written notice to department association may terminate the agreement on days department through c fund is maintained by a through trust company on behalf of legal_title to assets in fund is and in trust for the benefit of department pursuant to an agreement agreement between association department a b custodian of fund solely as provided by the agreement and state a cannot take any_action with respect to fund other than as specified under statute and the agreement purpose_trust company organized under state a law uses state a employees and is accountable to department associated with managing funds are deducted from fund’s investment_income by trust company a is required to administer fund strictly and fund is managed by trust company a special in department trust company is the costs and a except upon dissolution of fund c cannot certify the tam-112798-97 release of fund assets for any purpose other than payment of losses of insureds of association to the extent that ultimate net losses from all loss events exceed dollar_figureb in a calendar_year b will assist and department in administrating fund in the event that any disbursements are necessary from fund fund the assets of fund revert to association which is required by statute to establish a reinsurance program that is approved by cc upon dissolution of association has agreed to indemnify and hold harmless a_trust company b department and their respective employees agents and representatives in consideration of the obligations undertaken by those parties from all claims judgments and liabftities arising out of claims or the handling of claims by association from any loss event in month fund received dollar_figurea as its initial funding this funding was from amounts held by or on behalf of association state a has not made any direct or indirect cash contribution to fund since its inception trust company have grown to dollar_figured as of date fund's deposits with statute provides an ordered source of payments in the event that an occurrence or series of occurrences results in insured losses in excess of premiums and other revenue of association currently the excess losses are to be paid in the following manner dollar_figureb is assessed to association members any losses in excess of dollar_figureb are to be paid from fund any losses in excess of association members up to an additional dollar_figurec and any losses in excess of association members are assessed to and and are assessed to any amount_paid by an association member under tier four above may be used as and future premium tax payable by the member to state a a non-refundable credit against the current the sum of the net_premiums earned investment_income and other revenue of association from year through year equaled dollar_figuree for the same period association’s loss and loss adjustment expenses and other underwriting expenses exclusive of net equity contributed to fund equaled dollar_figuref period the sum of association’s net_premiums earned investment_income and other revenue exceeded the sum of its loss and loss adjustment expenses and other underwriting costs exclusive of for each year during the tam-112798-97 net equity contributed to fund by dollar_figureg respectively resulting in excess losses since year association members have never been assessed under the statutory payout scheme described above accordingly there have been no occurrences and therefore and dollar_figurek dollar_figurei dollar_figure h law and analysis integral part income earned by a state or a political_subdivision of a state is generally not taxable in the absence of specific statutory authorization to tax such income see revrul_1987_1 c b superseded by revrul_71_131 1971_1_cb_28 sec_511 b gcm xiv-1 c b in maryland savings-share ins corp v 400_us_4 mssic the state of maryland formed a corporation to f_supp insure the customer accounts of state chartered savings and loan associations the full faith and credit of the state was not pledged for mssic's obligations the district_court rejected mssic's claim of tax immunity because the state had neither a present_interest in the income of mssic nor a financial commitment to mssic other grounds the supreme court agreed with the lower court's analysis of the tax issue the supreme court rejected mssic's position that an instrumentality of the state and hence entitled to exemption from federal taxation under the doctrine_of intergovernmental immunity and under sec_115 the code although the district_court was reversed on mssic u s pincite n of it is in 40_f3d_817 6th cir w d 802_fsupp_120 the sixth circuit held that the investment_income of the michigan education trust met was not subject_to current taxation under ll a the court's opinion is internally inconsistent because it concludes that met qualifies as id pincite corporation id integral part of the state of michigan id in a broad sense a municipal and that met is a political_subdivision of the state of michigan that met is pincite in any event an pincite whether an enterprise is an integral part of on the state's relationship to the enterprise factors to consider are substantial financial commitment to the enterprise and state's degree of control_over the enterprise a whether the state has made a a state depends primary among the b the tam-112798-97 although it is not a case involving federal taxation texas is instructive as to whether an entity is part of a in texas the plaintiff association sought injunctive catastrophe property ins ass'n v morales 975_f2d_1178 cir state relief challenging a state statute requiring the association to be represented by the texas attorney_general in civil actions the association a type of assigned risk_pool was created by a texas statute that requires all insurers in the state to belong to the association as the association writes its own policies and pays its own claims it corporations rather than from the public treasury is directly funded by the private monies of citizens and a condition of doing business in the state 5th ‘by statute the association in texas operates pursuant to rulemaking procedures adopted by the texas board_of insurance with the advice of the association's board_of directors members of the representative insurance_companies comprise a majority of the board_of directors proclaimed the association to be a state_agency for purposes of employing or authorizing legal representation an act of the texas legislature the court in texas determined that the relevant inquiry is whether the association is part of the state in support of its conclusion that the association is not part of the state the court cited the fact that if the association makes a profit that money does not go member companies are assessed not the state losses are subsidized in part through the allowance of tax_credits does not eliminate the risk to the private entities' capital if losses exceed premiums the the court stated the fact that to the state t hat the state holds and exercises the coercive power to force private insurers doing business in texas to cover certain risks does not mean that the money coming out of the companies' bank accounts is state money is private money directed to pay private claims it f 2d pincite3 footnote omitted in the present case state a exercises significant control b a over fund c trust company and their employees administer fund and are responsible for various duties including depositing protecting and disbursing funds for association and its members upon dissolution of fund association is subject_to the approval of c control held by state a over fund satisfies the control portion of the test for integral part status the use of the funds in fund by accordingly the state a has not however satisfied the substantial tam-112798-97 state a all of the money being deposited in fund comes from although is argued that the potential tax_credit claims under tier four financial commitment portion of the test for integral part status private sources the member companies of association has neither provided seed money for fund nor does it provide money or financing for the current operations of fund it of the loss payment scheme established by statute represents a substantial financial commitment by state a to date tier four has not resulted in any loss of funds or contribution by state a by reason of a reduction in taxes collected by state a the inception of fund there have been no claims for tax_credits and therefore no state a financial involvement in fund as result of tier four association since year have never been significant enough to require assessments of members under the first tier of the statutory excess loss payout scheme thus financial commitment to fund has been insignificant furthermore as fund continues to grow credit claims becomes more remote the losses experienced by the likelihood of tax to date state a's in fact since a like the situation in the texas case the fact that state a statutorily created and administers a mechanism as described above to reduce the risk of major losses to the insureds of association and association members in the event of a catastrophe does not cause that mechanism or any portion of to become an integral part of state a for federal_income_tax purposes through the end of year there have not been any payments from fund resulting from losses some indefinite future time result in the state a treasury not receiving certain funds because of tax_credits available to association members does not constitute a substantial financial commitment by state a that would cause fund to be considered an integral part of state a the fact that the mechanism may at it sec_115 sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential_governmental_function and accruing to a state or any political_subdivision of a state enterprise that is neither an integral part of political_subdivision an a state nor of a sec_115 applies to revrul_71_589 1971_2_cb_94 provides that the income from property held in trust by a city that was to be used by the city for certain charitable purposes is not subject_to federal_income_tax although revrul_71_589 does not explicitly so qas tam-112798-97 its rationale appears to be that the income in question state was derived from the exercise of an essential_governmental_function and that it accrued to a political_subdivision within the meaning of sec_115 mentions several types of functions that the trust might perform such as support of a hospital schools maintenance of a park or other purposes ordinarily recognized as municipal functions the revenue_ruling specifically revrul_90_74 1990_2_cb_34 holds that income of an organization formed operated and funded by political subdivisions of a state to pool their casualty risks is excludable from gross_income under sec_115 also holds that income of such an organization formed to pool risks in lieu of purchasing insurance to cover the political subdivisions' liability workers compensation or employees' health obligations is excludable under sec_115 interests do not except for incidental_benefits to employees of the participating state and political subdivisions participate in or benefit from the organization the revenue_ruling if private the present case is distinguishable from revrul_90_74 that income accrue to a state or any in the present fund fails to satisfy the requirement for exclusion of in revrul_90_74 the organization was created to provide political subdivisions an economical means of pooling their casualty and other risks although private individuals received an incidental benefit the primary beneficiaries of the coverage were the political subdivisions of the state case income under sec_115 political_subdivision thereof association’s annual revenues plus dollar_figureb are insufficient to cover losses covered by its policies in that year association’s policies in excess of association’s annual revenues plus dollar_figureb are paid_by fund until its assets are exhausted thus reducing additional_amounts assessable against association's members pursuant to tier sec_3 and described above fund benefits association’s members and policyholders because its assets are designed to be used to pay claims of association's policyholders which will reduce the likelihood and amount of future assessments on association’s members as described above fund's income therefore accrues to the benefit of association's members and policyholders not to state a or any political_subdivision thereof association can draw upon fund if accordingly losses on fund contends that the state a legislature could modify statute in the future and cause some or all of fund’s income and assets to be deposited in state a‘s treasury to be used for state a purposes too remote and hypothetical to be considered for purposes of determining whether fund’s income accrues to state a however this possibility of future legislation is tam-112798-97 accordingly the income of fund is not excludable from the gross_income of fund under sec_115 caveat a copy of this technical_advice_memorandum is to be given to sec_6110 provides that it may not be used or fund cited as precedent
